Case 2:18-cv-00510-ES-MAH Document 82-1 Filed 01/25!19 Page l of 3 Page|D: 978

CLYDE & Co US LLP

Marianne May, Esq.

200 Campus Drive, Suite 300

Florham Park, NJ 07932

(973) 210-6700

Marianne.May{¢§r;clydeco.us

Attorneysfor Defendam Twin C:'ty Fire Insumnce Comprmy

IN THE UNITED STA'I`ES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

PHARMACIA CORPORATION )
Ni“K/A PFIZER INC., )
)
Plaintiff, ) C.A. No. 2:18-cv-00510-ES-MAH
)
v. )
) Judge Michael A. Hammer
ARCH SPECIALTY INSURANCE )
COMPANY, TWIN CITY FIRE )
INSURANCE COMPANY, and ) CONSENT ORDER
LIBERTY MUTUAL INSURANCE ) AMENDING DEADLINES
COMPANY, )
)
Defendants. )

THIS MATTER having been brought before the Court on the request of Marianne May,
Esq., attorney for defendant, Twin City Fire Insurance Company, with agreement of all parties to
this action, for an Order amending certain deadlines set forth in the Court’s Scheduling Order
dated June 15, 2018 (Doc. 56) and the Court’s Consent Order Amending Deadlines dated
November 2, 2018 (Doc. 79).

The Court having considered the parties’ request and for good cause shown;

IT ls on this 593#’ day of J/)¢/A/.¢ , 2019, 0RDERE1) As
FOLLOWS:

1. All terms of the Court’s June 15, 2018 Scheduling Order (Doc. 56) remain in

effect other than as set forth herein.

‘I.

Case 2:18-cv-00510-ES-MAH Document 82-1 Fiied 01/25/19 Page 2 of 3 Page|D: 979

2. Paragraph 4 of the Court’s Scheduling Order is amended such that depositions of
fact witnesses and individuals who will give lay opinion testimony based on particular
competence in an area are to be completed no later than February 28, 2019.

3. Paragraph 16 of the Court’s Scheduling Order is amended to require affirmative

expert reports to be delivered by March 11 2019.

 

4. Paragraph 17 of the Court’s Scheduling Order is amended to require responding
expert reports to be delivered by Ap_ril l 1, 2019.

5. Paragraph 18 of the Court’s Scheduling Order is amended to require that expert
discovery be completed on or before May 3, 20]9.

b. liu tinpr W{JML¢JLJ.L Pk.¢wcl 44 JCMA~LJ ah A-‘)ri\ |3’1'1~ €'l' .,2 room
SOORDERED. ‘

,u.s.M.J.

 

' W

Consent as to fonn, content and substance of the Consent Order:

/s/ Robin L. Cohen
MCKOoL SMlTH, P.C.
Robin L. Cohen (NJ Attomey lD No. 030501986)
Adam Ziffer (admitted pro hac vice)
Marc T. Ladd (admitted pro hac vice)
Denise N. Yasinow (NJ Attomey ID No. 148032015)
One Bryant Park, 47th Floor
New York, NY 10036
Tel: (212) 402-9400
Cotmselfor PlaintijPharmacia Corpomtioir
rif/cfa Pfizer Inc.

1

Case 2:18-cv-00510-ES-MAH Document 82-1 Filed 01/25119 Page 3 of 3 PageiD: 980

fsi Andrew I. Hamelskv
WHlTE & WlLLlAMs, LLP
Andrew l. Harnelsky
Erica Kerstein (pro hac vice)
'I`he Legal Center, One River Front Plaza
1037 Raymond Blvd. Suite 230
Newark, NJ 07102
(201) 368-7206

Coimselfor D¢jfendant Arch Specia!ty Insumnce Compcmy

fsi' Marianne Mav
CLYDE & Co US LLP
Marianne May (NJ Attorney ID NO. 4703-1997)
Douglas M. Mangel (pro hac vice)
Gabriela Richeimer (pro hac vice)
200 Campus Drive, Suite 300
Newark, NJ 07932
(973) 210-6700

Cotmselfor Dej%rida:it Twin City Fire litsiu'ance Company

